Case 6:19-cv-01028-PGB-LRH Document 99 Filed 01/13/21 Page 1 of 2 PageID 1973




                                UNITED STATED DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

   FEDERAL TRADE COMMISSION,

                             Plaintiff,                                  Case no. 6:19-cv-1028-40LRH

   vs.

   FIRST CHOICE HORIZON LLC, et al.,

                             Defendants.
                                                        /

                     RECEIVER'S RESPONSE TO COURT'S INQUIRY
                    CONCERNING GUERRERO'S BANKRUPTCY CASE

           Mark J. Bernet (the "Receiver"), as receiver for First Choice Horizon LLC, et al..

   (collectively the "Receivership Defendants"), responds to the Court's January 6, 2021

   Order (doc. no. 97) directing briefing on the effect of Defendant Guerrero's re-opened

   bankruptcy case on pending motions.

           The automatic stay precludes the Receiver from taking action against the Bavic

   stock, as is requested in his pending motion.1 See 11 U.S.C. §362(a)(3). The Receiver

   accordingly withdraws the motion, without prejudice.




   1
     Guerrero acquired the Bavic stock in 1998, under a court order entered in his divorce case approving a
   marital settlement agreement. He filed a Chapter 11 bankruptcy in 2009 but failed to disclose the Bavic
   stock on his sworn schedules of assets and liabilities. The bankruptcy case was converted to a Chapter 7 in
   2010. This obligated Guerrero to file a new set of sworn bankruptcy schedules, where he again failed to
   disclose the Bavic stock. In 2011 Guerrero purported to assign 90 percent of his interest in the Bavic stock
   to his ex-wife and his son, but because this was a post-bankruptcy transfer without the permission of the
   bankruptcy trustee or the bankruptcy court, the purported transfer is void and of no force or effect.
   Guerrero then presented two sworn financial statements in this case where he failed to identify the Bavic
   stock, and he testified falsely at deposition concerning the stock. The Bavic stock presently is being
   administered by the bankruptcy trustee.
Case 6:19-cv-01028-PGB-LRH Document 99 Filed 01/13/21 Page 2 of 2 PageID 1974




            While there might be other avenues on which to proceed, the Receiver notes that

   the Receivership Defendants are insolvent. As such, the Receiver's fiduciary obligation

   flows in favor of the creditors of the Receivership Defendants. The largest creditor of the

   Receivership Defendants is the Plaintiff. Accordingly, the Receiver defers to the position

   of the Plaintiff, as may be expressed.

                                                 /s/ Mark J. Bernet, Receiver
                                                 Mark J. Bernet, Receiver
                                                 Florida Bar no. 606359
                                                 401 E. Jackson Street, Suite 1700
                                                 Tampa, Florida 33602
                                                 Telephone: (813) 223-7333
                                                 Facsimile: (813) 218-5495
                                                 Email: mark.bernet@akerman.com
                                                 Secondary: brooke.rollins@akerman.com


                                  CERTIFICATE OF SERVICE

            I certify that on January 13, 2021, a copy of the foregoing was served by e-mail to

   Michael A. Boutros, Esquire, and Robin Rock, Esquire, Attorneys for Plaintiff, Federal

   Trade Commission, 225 Peachtree Street, N.E., Suite 1500, Atlanta, Georgia 30303,

   e-mail: mboutros@ftc.gov and mboutros@ftc.gov, and to Robert D. Eckard, Esquire,

   Law Office of Robert Eckard and Associates, P.A., 3110 Palm Harbor Blvd., North, Palm

   Harbor, Florida 34683, e-mail robert@roberteckardlaw.com.

                                                 /s/ Mark J. Bernet
                                                 Mark J. Bernet, Receiver

   cc:      Michael A. Ziegler, Esquire (via e-mail)
            Steve Berman, Esquire (via e-mail)

            (Neither Mr. Ziegler nor Mr. Berman have filed appearances in this case)




                                                       2

   56022259;1
